

117 HR 4770 IH: Evaluating Disparities and Outcomes of Telehealth During the COVID–19 Emergency Act of 2021
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4770IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Ms. Kelly of Illinois (for herself, Ms. Blunt Rochester, Ms. Clarke of New York, Mr. Pocan, Mr. Cárdenas, and Ms. Porter) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo study the effects of changes to telehealth under the Medicare and Medicaid programs during the COVID–19 emergency.1.Short titleThis Act may be cited as the Evaluating Disparities and Outcomes of Telehealth During the COVID–19 Emergency Act of 2021 or the EDOT Act of 2021.2.Study on the effects of changes to telehealth under the Medicare and Medicaid programs during the COVID–19 emergency(a)Medicare reports(1)In generalNot later than 1 year after the end of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), the Secretary of Health and Human Services (in this section referred to as the Secretary) shall conduct a study and submit to the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate an interim report on any changes made to the provision or availability of telehealth services under part A or B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) during such period. Such report shall include the following:(A)A summary of utilization of all health care services furnished under such part A or B during such period, including the number of telehealth visits (broken down by the number of such visits furnished via audio-visual technology, the number of such visits furnished via audio-only technology, and the number of such visits furnished by a Federally qualified health center, rural health clinic, or community health center, respectively, if practicable, and further broken down by the type of such service (such as primary care, mental heath, and specialty services)), in-person outpatient visits, inpatient admissions, and emergency department visits. (B)A description of any changes in utilization patterns for the care settings described in paragraph (1) over the course of such period compared to such patterns prior to such period.(C)An analysis of utilization of telehealth services, patient access to care, and patient outcomes under such part A or B during such period, broken down by race and ethnicity, geographic region, and income level (as measured directly or indirectly, such as by patient’s zip code tabulation area median income as publicly reported by the United States Census Bureau), and of any trends in such utilization during such period, so broken down. Such analysis may not include any personally identifiable information or protected health information.(D)A specification of the zip code where each health care provider furnishing such telehealth services was located at the time of furnishing such services.(E)A description of expenditures and any savings under such part A or B attributable to use of such telehealth services during such period.(F)A description of any changes to patient access to care under such part A or B attributable to use of such telehealth services during such period.(G)A description of any instances of fraud identified by the Secretary, acting through the Office of the Inspector General or other relevant agencies and departments, with respect to such telehealth services furnished under such part A or B during such period and a comparison of the number of such instances with the number of instances of fraud so identified with respect to in-person services so furnished during such period.(H)A description of any privacy concerns with respect to the furnishing of such telehealth services (such as cybersecurity or ransomware concerns), including a description of any actions taken by the Secretary, acting through the Health Sector Cybersecurity Coordination Center or other relevant agencies and departments, during such period to assist health care providers secure telecommunications systems.(2)InputIn conducting the study and submitting the report under subsection (a), the Secretary—(A)may—(i)consult with relevant stakeholders (such as patients, minority or tribal groups, patient advocacy organizations, medical professionals, hospitals, State medical boards, State nursing boards, the Federation of State Medical Boards, National Council of State Boards of Nursing, medical professional employers (such as hospitals, medical groups, staffing companies), telehealth groups, health professional liability providers, public and private payers, and State leaders); and(ii)solicit public comments on such report before the submission of such report; and(B)shall endeavor to include as many racially, ethnically, geographically, and professionally diverse perspectives as possible.(3)Final reportNot later than December 31, 2025, the Secretary shall—(A)update and finalize the interim report under subsection (a); and(B)submit such updated and finalized report to the committees specified in such subsection.(b)Medicaid reports(1)Interim reportNot later than 1 year after the last day of the emergency period described in subsection (a), the Secretary shall submit to Congress an interim report that—(A)details any changes made to the provision or availability of telehealth benefits (such as eligibility, coverage, or payment changes) under State plans (or waivers of such plan) under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) during such emergency period; and(B)contains—(i)a summary and description of the type described in subparagraphs (A) and (B), respectively, of subsection (a)(1); and(ii)to the extent practicable, an analysis of the type described in subparagraph (C) of such subsection,except that any reference in such subsection to such part A or B shall, for purposes of clauses (i) and (ii), be treated as a reference to such State plans (or waivers). (2)Final reportNot later than 3 years after the last day of the emergency period described in subsection (a), the Secretary shall update and finalize the interim report and submit such final report to Congress.